United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Amarillo, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-48
Issued: May 9, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On October 11, 2011 appellant filed a timely appeal from a September 9, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) finding that he received an
overpayment of compensation for which he was at fault. The Board docketed the appeal as
No. 12-48.
The Board has reviewed the case and finds that it is not in posture for decision. On
August 2, 2011 OWCP notified appellant of its preliminary determination that he received an
overpayment of compensation in the amount of $4,030.50 because it did not deduct premiums
for health benefits from May 31, 2010 to July 2, 2011. It advised him that within 30 days he
could request a telephone conference, a final decision based on the written evidence or a
prerecoupment hearing. OWCP provided on the form that a prerecoupment hearing before the
Branch of Hearings and Review could be held by telephone in a teleconference.
On August 19, 2011 OWCP received appellant’s timely request for a prerecoupment
hearing before OWCP’s Branch of Hearings and Review.1 Appellant indicated that he was
amenable to the option of a telephone hearing. He contended that he was not at fault in creating
the overpayment and requested that it be waived. OWCP, however, did not conduct a
1

The envelope containing the request is not in the record.

prerecoupment hearing. Instead, on September 9, 2011 it held a telephone conference with a
claims examiner. By decision dated September 9, 2011, OWCP determined that appellant
received an overpayment of compensation in the amount of $4,080.50 because it did not deduct
health benefit premiums from May 31, 2010 through July 22, 2011. It further determined that he
was at fault creating the overpayment and thus it could not be waived.
OWCP is required to follow certain procedures in overpayment cases. Section 10.432
provides that the recipient of an alleged overpayment may present evidence in response to
OWCP’s preliminary notice, either in writing or at a prerecoupment hearing requested within 30
days.2 As appellant timely requested a telephone prerecoupment hearing within 30 days of the
August 2, 2011 preliminary determination and OWCP issued its September 9, 2011 final
overpayment decision without properly addressing his request, the Board concludes that the
September 9, 2011 decision was premature.3 The case must be remanded to OWCP to respond
to his request for a prerecoupment hearing regarding the overpayment of compensation.4
Following this and such other development as deemed necessary, OWCP shall issue a de novo
decision.

2

20 C.F.R. § 10.432.

3

The Board notes that OWCP, in the September 9, 2011 decision, inappropriately changed its preliminary finding
that appellant was without fault to a finding that he was at fault without providing proper notice; see 20 C.F.R.
§ 10.431(b). OWCP further changed the amount and period of the overpayment; however, it appears that may have
been a typographical error.
4

See Willie C. Howard, 55 ECAB 564 (2004).

2

IT IS HEREBY ORDERED THAT the September 9, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: May 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

